UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51881 Flexpetz Holdings, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 N. West Street, Suite 1200, Wilmington, Delaware 19801 (Address of principal executive offices) (Zip Code) (949)798-6138 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of October 3, 2007: 111,700 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES PART I - FINANCIAL INFORMATION Item 1.Financial Information FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 CONDENSED BALANCE SHEET AS OF JUNE 30, 2007 (UNAUDITED) PAGE F-2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREEAND SIX MONTHS ENDED JUNE 30, 2, 2005 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGES F-3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGE F-4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 AND FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGES F-5 - F-9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Balance Sheet June 30, 2007 (Unaudited) ASSETS Current Assets Cash $ 138 Prepaid Expenses 20,470 Total Current Assets 20,608 Other Assets Loans Receivable - Related party 27,000 Interest Receivable - Related party 197 Total Other Assets 27,197 Total Assets $ 47,805 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable 5,279 Loans payable - related party 3,977 Accrued Interest - related party 81 Total Current Liabilities 9,337 Commitments and Contingencies Stockholders' Equity Preferred stock, $0.001 par value; 50,000,000 shares authorized, none issuedand outstanding - Common stock,$0.001 par value; 100,000,000 shares authorized, 110,700 shares issued and outstanding 111 Additional paid-in capital 53,489 Deficit accumulated during the development stage (15,132 ) Total Stockholders' Equity 38,468 Total Liabilities and Stockholders' Equity $ 47,805 See accompanying notes to unaudited condensed financial statements. F-1 Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Period from December 5, 2005 For the Three Month Ended June 30, Six Months Ended June 30, (Inception) to 2007 2006 2007 2006 June 30, 2007 Operating Expenses Professional fees 5,634 - 5,634 - 5,634 Advertising 1,000 1,000 1,000 Charitable Contribution 2,750 2,750 2,750 General and administrative 3,764 250 4,014 550 5,864 Total Operating Expenses 13,148 250 13,398 550 15,248 Loss from Operations (13,148 ) (250 ) (13,398 ) (550 ) (15,248 ) Other Income/(Expense) Interest Income -related party 197 - 197 - 197 Interest Expense - related party (81 ) (81 ) - (81 ) Total Other Income, net 116 0 116 0 116 Provision for IncomeTaxes - Net Loss $ (13,032 ) $ (250 ) $ (13,282 ) $ (550 ) $ (15,132 ) Net Loss Per Share- Basic and Diluted $ (0.12 ) $ (0.00 ) $ (0.13 ) $ (0.01 ) Weighted average number of shares outstanding during the period - basic and diluted 105,396 100,000 102,713 100,000 See accompanying notes to unaudited condensed financial statements. F-2 Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity (Deficiency) For the period from December 5, 2005 (inception) to June 30, 2007 (Unaudited) Preferred stock Common stock Deficit $.001 Par Value $.001 Par Value Additional accumulated during Total paid-in development Stockholder's Shares Amount Shares Amount capital stage Equity (Deficiency) Balance December 9, 2005 (Inception) - $ - - $ - $ - $ - $ - Stock issued on acceptance of incorporation expenses ($0.001/share) - - 100,000 100 - - 100 Net loss for the period December 9, 2005 (inception) to December 31, 2005 - (400 ) (400 ) Balance December 31, 2005 - - 100,000 100 - (400 ) (300 ) Net loss for the year ending December 31, 2006 - (1,450 ) (1,450 ) Balance December 31, 2006 - - 100,000 100 - (1,850 ) (1,750 ) Stock issued for cash ($5/share) 10,700 11 53,489 53,500 Net loss, for the six month ended June 30, 2007 - (13,282 ) (13,282 ) Balance, June 30, 2007 - $ - 110,700 $ 111 $ 53,489 $ (15,132 ) $ 38,468 See accompanying notes to unaudited condensed financial statements. F-3 Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Period from December 9, 2005 For the Six Months Ended June 30, (Inception) to 2007 2006 June 30, 2007 Cash Flows From Operating Activities: Net Loss $ (13,282 ) $ (550 ) $ (15,132 ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution - - 100 Changes in operating assets and liabilities: Increase in prepaid expenses (20,470 ) - (20,470 ) Increase in interest receivable -related party (197 ) - (197 ) Increase in accrued interest payable - related party 81 - 81 Increase in accounts payable 3,529 550 5,279 Net Cash Used In Operating Activities (30,339 ) - (30,339 ) Cash Flows From Investing Activities: Loans receivable - related party (27,000 ) (27,000 ) Net Cash Used in Investing Activities (27,000 ) - (27,000 ) Cash Flows From Financing Activities: Proceeds from loans payable - related party 3,977 3,977 Proceeds from issuance of common stock 53,500 - 53,500 Net Cash Provided by Financing Activities 57,477 - 57,477 Net Increase (Decrease) in Cash 138 - 138 Cash at Beginning of Period/Year - - - Cash at End of Period/Year $ 138 $ - $ 138 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - See accompanying notes to unaudited condensed financial statements. F-4 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation Flexpetz Holdings, Inc. (f/k/a Tetros, Inc.) (the “Company”), a Company incorporated in the state of Delaware on December 9, 2005.The Company plans to develop proprietary companion animal products and services, including a flexible dog ownership program and a hotel-based canine program.Activities during the development stage include developing the business plan and raising capital. The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. (B) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (C) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. (D) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings per Share.” As of June 30, 2007 and 2006, there were no common share equivalents outstanding. F-5 FLEXPETZ HOLDINGS, INC. (F/K/A TETROS, INC.) (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) (E) Income Taxes The Company accounts for income taxes under the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (F) Business Segments The Company operates in one segment and therefore segment information is not presented. (G) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
